Case 1:20-cv-00925-DCJ-JPM Document 7 Filed 09/09/20 Page 1 of 3 PageID #: 56



                                                                                    a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 CHHETRI SUJAN,                          CIVIL DOCKET NO. 1:20-CV-00925-P
 Petitioner

 VERSUS                                  JUDGE JOSEPH

 WILLIAM BARR, ET AL.,                   MAGISTRATE JUDGE PEREZ-MONTES
 Respondents



                             MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 (ECF Nos. 1, 5) filed by pro se Petitioner Chhetri Sujan (“Sujan”) (A#

201775306). Sujan is a detainee in the custody of the Department of Homeland

Security (“DHS”) and Bureau of Immigration and Customs Enforcement (“ICE”)

housed at LaSalle Correctional Center (“LCC”). Sujan alleges in part that his custody

is unlawful under the Constitution and laws of the United States. ECF No. 5 at 6.

      Because Sujan fails to allege why his removal is unlikely to occur in the

reasonably foreseeable future, he must AMEND his Petition.

I.    Background

      Sujan is a native and citizen of Nepal. ECF No. 1 at 5. Sujan seeks a release

from custody because he has allegedly been in post-removal order detention for more

than six months. ECF No. 5 at 4.
Case 1:20-cv-00925-DCJ-JPM Document 7 Filed 09/09/20 Page 2 of 3 PageID #: 57



II.   Instructions to Amend

      Under Zadvydas v. Davis, 533 U.S. 678 (2001), it is presumptively

constitutional for an immigration detainee to be detained six months past the 90-day

removal period following a final order of removal. Id. After the expiration of the six-

month period, a detainee may seek his release from custody by demonstrating a “good

reason to believe that there is no significant likelihood of removal in the reasonably

foreseeable future.” Agyei–Kodie v. Holder, 418 F. App’x 317, 318 (5th Cir. 2011).

Not every detainee in custody will be entitled to automatic release after the expiration

of the six-month period under the scheme announced in Zadvydas.

      In Andrade v. Gonzales, 459 F.3d 538 (5th Cir. 2006), the Fifth Circuit Court

of Appeals reiterated that the Supreme Court’s holding in Zadvydas creates no

specific limits on detention. In fact, a detainee may be held in confinement until it

has been determined that there is no significant likelihood of removal in the

reasonably foreseeable future. Id. at 543 (citing Zadvydas, 533 U.S. at 701). The

detainee bears the initial burden of proof to show that no such likelihood of removal

exists. Id.

      Sujan alleges that he has been in post-removal detention for over one year.

ECF No. 5 at 4. But Sujan does not allege any reason why his removal to Nepal is

unlikely to occur in the reasonably foreseeable future. Sujan must provide factual

and evidentiary support for his claim.

      Additionally, Sujan is instructed to provide the Court with a copy of any post-

removal order custody reviews or decisions to continue detention that he has received.



                                           2
Case 1:20-cv-00925-DCJ-JPM Document 7 Filed 09/09/20 Page 3 of 3 PageID #: 58



      IT IS ORDERED that Sujan amend his Petition (ECF Nos. 1, 5) within thirty

(30) days of the filing of this Order to provide the information outlined above.

      Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.

      SIGNED on Wednesday, September 9, 2020.



                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
